Citation Nr: 1501109	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a hip disability.

3. Entitlement to service connection for a right facial scar.  

4. Whether new and material evidence has been received to reopen a claim of service-connection for a left knee disability.

5. Whether new and material evidence has been received to reopen a claim of service-connection for posttraumatic stress disorder (PTSD).  

6. Entitlement to a rating in excess of 10 percent for a left index finger laceration.   


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2011 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the New York, New York RO.  In April 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2014 and August 2014, the Board received additional evidence with a waiver of RO initial review.

In a letter received at the Board in April 2014, the Veteran requested to appear before the Board at a second, "face-to-face" hearing, asserting he expected to have a Travel Board hearing prior to the April 2014 hearing.  Under 38 C.F.R. § 20.700(a), a veteran is entitled to "a hearing on appeal," not multiple hearings.  The undersigned denied his motion in a June 2014 letter.  He was represented by an attorney at the hearing and specifically stated that he was "accepting the video conference hearing in lieu of an in-person hearing."  He has clearly laid out his contentions with respect to the claims on appeal.  The Board therefore denied the motion for a second hearing for failure to provide good cause, and will consider the merits of the claims.

The Veteran had been represented by attorney David L. Huffman, whose accreditation to practice before VA was revoked effective August 8, 2014.  In September 2014, the Board informed the Veteran of the revocation and offered him opportunity to appoint new representation.  He appointed another attorney as his representative; however in a fax received by the Board in December 2014, he stated he had fired his new attorney.  He did not indicate he was appointing another representative.  Accordingly, he is considered to be appearing pro se.
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for a specific psychiatric entity claim encompasses all psychiatric diagnoses shown by the record.  The PTSD claim in this case is distinguished from the Clemons holding as it is a claim to reopen a previously finally denied claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right knee disability, a hip disability, a right facial scar, and a left knee disability and PTSD on de novo review, and entitlement to a rating in excess of 10 percent for a left index finger laceration are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed April 1982 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that he did not have such a disability that was related to service.
	
2. Evidence received since the April 1982 rating decision includes assessments of knee arthralgia and "old trauma to left knee;" relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.

3. An unappealed August 2005 rating decision denied the Veteran service connection for PTSD based essentially on a finding that he did have a diagnosis of PTSD based on a corroborated stressor event in service.
	
4. Evidence received since the August 2005 rating decision includes diagnoses of PTSD related an alleged stressor in service; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims to reopen addressed on the merits.  However, as this decision reopens these claims, there is no need to belabor the impact of the VCAA on these matters, since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An unappealed April 1982 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that he did not have a left knee disability related to service.  The April 1982 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

An unappealed August 2005 rating decision denied the Veteran service connection for PTSD based essentially on a finding that he did not have a diagnosis of PTSD based on a corroborated stressor in service.  The August 2005 rating decision is also final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.
The July 2010 rating decision on appeal considered the merits of the underlying claim of service connection for PTSD.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board is required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in April 1982 pertaining to a left knee disability included the Veteran's service treatment records (STRs) and a report of a January 1982 VA examination.  Evidence received since the April 1982 rating decision (not of record at the time of that decision, and therefore new) includes VA treatment records and the Veteran's testimony before the undersigned at the April 2014 hearing.  

A January 2009 VA physician note shows an assessment of history of "old trauma to left knee," after the Veteran reported in service-trauma.  A July 2009 report of initial evaluation for VA primary care at another VA medical center shows the Veteran reported left knee pain that had lasted 35 years.  The assessment was chronic left knee pain.  A January 2010 VA nursing note shows an assessment of knee arthralgia.  A September 2010 primary care note shows an assessment of chronic left knee pain that started after an assault in service.  A March 2013 VA MRI showed a tear of the medial meniscus.  

At the April 2014 Board hearing, the Veteran testified he has received treatment for left knee pain since discharge and related it to an assault in service.  

As the January 2010 assessment of knee arthralgia and the January 2009 assessment of "old trauma to the left knee" suggest that the Veteran has a left knee disability that could be related to the alleged injury in service (the Veteran's reports of which must be deemed credible for the purpose of reopening), the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a left knee disability.

Regarding the PTSD claim, the evidence of record in August 2005 included the Veteran's service treatment records (STRs), his service personnel records, a January 1982 VA examination report, and VA treatment records.  Evidence received since the August 2005 rating decision (not of record at the time of that decision, and therefore new) includes VA treatment records, statements from the Veteran regarding the alleged stressors in service, an April 2008 VA mental examination report, a November 2008 formal finding by the RO that there was insufficient information to corroborate the Veteran's alleged stressors, a September 2008 employability examination report, private treatment records from September 2009 to November 2009, an August 2013 VA examination report, the Veteran's testimony before the undersigned at the April 2014 hearing, letters from the Veteran's acquaintances received by the Board in April 2014, an April 2014 letter from the Veteran's VA treating social worker, and an August 2014 letter from the Veteran's VA treating physician.  

VA and private treatment records show assessments of PTSD secondary to an alleged stressor in service.  On April 2008 VA mental disorders examination, PTSD was diagnosed with after the Veteran reported he was physically assaulted in service.  The examiner noted that the diagnosis was consistent with such trauma, but that the stressor in service had not been corroborated.  A September 2008 VA psychology note shows the Veteran was assigned a diagnosis of PTSD related to his reported assault in service.  An April 2014 letter from the Veteran's treating VA social worker and August 2014 letter from his treating VA physician note he has a diagnosis of PTSD secondary to military sexual trauma.  

As the assessments of PTSD suggest that the Veteran has PTSD secondary to a stressor in service, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection PTSD and raises a reasonable possibility of substantiating such claim.  See Shinseki, 24 Vet. App. at 117-18.  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for PTSD.

De novo review of the claims is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.

The appeal to reopen a claim of service connection for PTSD is granted.




REMAND

The RO denied the service connection for a left knee disability based on a finding that new and material evidence to reopen had not been received to reopen such claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the Veteran has not waived his right to RO initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denial of his right to such initial consideration, the Board finds it necessary to remand the matter for that purpose. 

The Board also finds that further development of the record is needed for a proper adjudication of the reopened claim of service connection for PTSD, the claims of service connection for a right knee disability, a hip disability, and a right facial scar, and for a rating in excess of 10 percent for a left index finger laceration.   

At the April 2014 Board hearing, the Veteran testified that he was physically assaulted by a fellow service member in 1972, resulting in a left knee disability, and was sexually assaulted in the summer of 1973, resulting in PTSD, a right knee disability, a hip disability, and a right facial scar.  He indicated that he sought treatment for these physical injuries at the Brooklyn VA medical center (VAMC) in the 1980s.  The records of such treatment are not associated with the Veteran's record.  The earliest records of VA treatment associated with the claims are from the Atlanta, Georgia VAMC and date from September 2000.  He indicates he sought treatment at the Montrose, New York, Fayetteville, North Carolina, and Manhattan, New York VAMCs.  As outstanding records of VA treatment may contain pertinent information (and because VA records are constructively of record), they must all be obtained.  The Board observes that VAMCs generally perform full medical evaluations of new patients, and any such records would be pertinent (and perhaps critical) to the medical questions raised.

The Veteran's left finger laceration is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5229 (for limitation of motion) and 38 C.F.R. § 4.124a Code 8515 (for median nerve paralysis).  At the April 2014 hearing, he reported pain and numbness in the finger radiating to his palm and that the disability has become more severe.  The most recent VA examination to evaluate the disability was in June 2011 (more than three years ago).  In light of the allegation of worsening, and the lengthy intervening period since the last examination, a contemporaneous examination to assess the severity of the disability is necessary.  

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) evaluations or treatment the Veteran received for any injuries relating to the disabilities on appeal prior to September 2000 (including at the Brooklyn, New York VAMC in the 1980s) and any updated VA treatment records (those not already associated with the claims file).  If records of any such alleged treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2. After the above development is completed, the AOJ should arrange for any further development suggested by records received (e..g., an medical examinations/or medical opinion necessary to determine the nature and likely etiology of the claimed disabilities are necessary).  

3. The AOJ should then make formal fact findings for the record assessing the credibility of the Veteran's accounts/whether his alleged stressor events are indeed corroborated (including by his VA treatment records).  If so, the AOJ should arrange for a psychiatric evaluation of the Veteran the determine whether he has a diagnosis of PTSD based on such stressor. 

4. The AOJ should also arrange for orthopedic and neurological evaluations of the Veteran to assess the current severity of his left index finger disability.  The  record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination.  The examiner(s) must be provided a copy of the criteria for rating e orthopedic and neurological aspects of the disability.  All clinical findings should be reported in detail, and must include complete range of motion studies (to include any limitations due to pain) and findings as to whether there is mild, moderate, or severe incomplete, or complete, paralysis of the median nerve. The examiner should explain the rationale for all opinions.

5. The AOJ should then review the record and readjudicate the issues on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


